UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22463 Ironwood Institutional Multi-Strategy Fund LLC (Exact name of registrant as specified in charter) One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Address of principal executive offices)(Zip code) Jonathan Gans Chief Executive Officer and President c/o Ironwood Capital Management Corporation One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Name and address of agent for service) Registrant’s telephone number, including area code:(415) 777-2400 Date of fiscal year end:April 30, 2011 Date of reporting period: July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§.239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Ironwood Institutional Multi-Strategy Fund LLC Proxy Voting Record NAME OF ISSUER TICKER SYMBOL CUSIP NUMBER SHAREHOLDER MEETING DATE MATTER VOTED ON MATTER PROPOSED BY DID REGISTRANT VOTE? WHAT VOTE WAS CAST? FOR OR AGAINST MANAGEMENT? D.E. Shaw Composite International Fund, L.L.C. N/A N/A April 28, 2011 Proposed changes to the fund including amended fees and alteration to the classes of member interests. Issuer Yes For For Mgt. Citadel Kensington Global Strategies Fund Ltd. N/A N/A June 24, 2011 Proposed changes to the fund’s offering documents. Issuer Yes For For Mgt. 2 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ironwood Institutional Multi-Strategy Fund LLC By: /s/Jonathan Gans Jonathan Gans, President (Principal Executive Officer) Date:August 29, 2011 3
